Citation Nr: 1339855	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dermatologic disability of the feet and scalp.

2.  Entitlement to service connection for a cervical spine disability (neck disability).

3.  Entitlement to service connection for a bilateral pelvic/hip disability.

4.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from May 1988 to January 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Cleveland, Ohio dated in August 2008 and February 2009.

The Veteran submitted additional medical records to the RO after the most recent adjudication of his claims by the RO.  The Veteran has a right to have relevant records reviewed initially by the RO.  The Board has reviewed the additional records and finds that, while some of the records address the Veteran's ankle, it was established at the time of the March 2010 statement of the case that the Veteran had a current ankle disability.  As the new records are not relevant to any issue material to resolution of the appeal, the Board finds that a remand for RO consideration of the records is not necessary.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was treated in service for dermatophytosis of the feet and scalp, alopecia areata, and neck pain.

2.  The Veteran was not treated in service for pelvic, hip, or ankle symptoms, diseases, or injuries.

3.  Symptoms of arthritis of the ankles and left hip did not become manifest within 1 year of service separation.  

4.  There is no current cervical spine disability or right hip/pelvis disability.

5.  No current disorder of the ankles, left hip, or pelvis, is related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  A dermatologic disability of the feet and scalp was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The basic criteria for service connection for the claimed cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A disability of the left hip or pelvis was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis of the left hip is not presumed to be related to service; the basic criteria for service connection for a disability of the right hip have not been met.  38 U.S.C.A. §§ 337, 1101, 1110, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  A bilateral ankle disability was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis of the ankles is not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a bilateral ankle disability, a dermatologic disability of the feet and scalp, a cervical spine disability, and a disability of the bilateral hips and pelvis.  He maintains that the dermatologic disability, cervical spine disability, and pelvic/hip disability were each incurred in service, and that the bilateral ankle disability is secondary to a service-connected thoracic spine disability.  The Board notes that the Veteran was involved in a motor vehicle accident in service and sustained an injury to the thoracic spine for which service connection is in effect.  

After a review of all the evidence, the Board finds that service connection for a dermatologic disability of the feet and scalp is warranted. 

Service treatment records reveal that the Veteran was treated in October 1991 for complaint of hair loss from the left side of his head, as well as itching, dryness, and scaling.  The diagnosis was alopecia areata.  When examined prior to service separation, he was found to have fungal dermatitis of the right foot and scalp.  

The Veteran was afforded a VA skin examination in November 2009.  The examiner diagnosed current tinea pedis and folliculitis of the scalp.  The examiner found that the current condition is less likely as not caused by or a result of skin complaint/treatment while in service.  The stated rationale was that the only documented skin condition treated while the Veteran was on active duty is alopecia areata of the scalp, which is not due to a fungal infection.  It is a self limited temporary patch of baldness that responds to cortisone treatment.  Based on the November 2009 examination, it was found to have resolved without residual.  

While the examiner noted that the Veteran informed him that his separation physical also documented a fungal infection of the foot, according to the examiner, "this documentation could not be located."  

As set out above, the service separation examination is of record and does reflect a finding of fungal dermatitis of the right foot and scalp at service separation.  

The examiner also reasoned that, as fungal infections of the toes come and go depending on exposure to moisture, it is unlikely that a present fungal infection is related to or aggravated by any fungal infection that the Veteran noted to be present on his separation physical 15 years ago.  

The Board is unpersuaded by the examiner's opinion.  First, the examiner's reference to the in-service fungal infection as "any fungal infection that the Veteran noted to be present" gives at least the appearance that the examiner discounted the Veteran's assertion that there was a fungal infection.  While the Veteran has been sometimes not accurate in the information he has provided regarding the other claims in this appeal (which occurred several years ago), on this point, his description is accurate, as is demonstrated by the service separation examination report, which the examiner could not find and therefore did not review.  

Second, the explanation would appear to establish that a dermatologic condition whose symptoms come and go is not a chronic disability.  However, given the fact that the currently diagnosed conditions are the same as those diagnosed in service, and affect the same areas of the body as those diagnosed in service, at a minimum, a more detailed explanation is needed for the Board to attach significant probative weight to the opinion.  

Also significant, in a September 2003 physician new patient note, the Veteran was noted to have a foot fungus.  The Board finds that the presence of the same disability in the same locations currently and in service is itself probative evidence as to in-service incurrence of the current disability.  Resolving all reasonable doubt in favor of the claim, the Board finds that service connection for a dermatologic disability of the feet and scalp is warranted.  

After review of the all of the evidence, the Board finds that evidence demonstrates that there is no current disability of the cervical spine or right hip, and that claimed disabilities of the left hip/pelvis, and bilateral ankles are not related to service or to any service-connected disability.  

Reviewing the Veteran's specific assertions, on the July 2007 claim, the Veteran indicated that he had onset of arthritis-degeneration of the pelvis with narrowing of the left hip socket and right hip socket in service.  He also indicated that the cervical spine had sustained damage in service that could be seen on a June 14, 2007 evaluation.  

On an October 2008 VA Form 21-4138, the Veteran asserted that his bilateral ankle pain and swelling was secondary to a service-connected back injury.  The Veteran also disagreed with the denial of his neck and pelvis claims asserting that the neck and pelvis disabilities were related to the in-service motor vehicle accident in which he injured his thoracic spine, and that they were manifest during service.  In correspondence received in September 2009, the Veteran asserted that his bilateral ankle pain was secondary to the service-connected thoracic spine injury.  

The Board acknowledges that the Veteran sustained a thoracic spine injury in service when he exited his vehicle mistakenly believing that he had placed the transmission in park and was subsequently run over by the vehicle.  

The injury reports following the accident show that, in addition to a thoracic spine compression fracture, the Veteran also complained of other musculoskeletal pain, including neck pain.  However, contrary to the Veteran's assertion, there are no contemporaneous diagnoses regarding the cervical spine, and there is no indication of any subsequent complaint regarding the cervical spine either in service or for many years after service.  

The Board also notes that the Veteran has mischaracterized the findings in the accident report.  On the January 2010 VA Form 9, the Veteran asserted that the post-injury report of July 24, 1993 notes "C-spine severe contusions."  The Board notes that neither July 24, 1993 record (there are 2) refers to severe contusions of the cervical spine.  The Emergency Care and Treatment report from the Corpus Christi Naval Hospital notes "severe contusions low back."  The Board observes that the cervical spine generally equates to the neck, not the low back.

The Veteran has also asserted that the motor vehicle accident damaged his pelvis and hips.  However, this is not documented in either July 24, 1993 report.  In a February 2011 VA Form 21-4138, the Veteran asserted that the July 24, 1993 treatment report reflects "severe intrusions to my lower back and pelvis also on my buttocks."  However, the only reference to the pelvis in the report cited by the Veteran is "Pelvis stable."  The Board finds this to be probative evidence against a pelvis injury.  The report also noted tenderness in the lumbar area and marked ecchymosis (small hemorrhagic spot) of the right buttock.  However, there is no suggestion of a skeletal hip or pelvis injury as asserted by the Veteran.  

The Board places substantial probative weight on the immediate after-accident reports.  It is at this time that the extent and severity of the injuries was being determined.  It is reasonable to expect that all potentially relevant complaints and findings will be noted and that all potentially relevant diagnoses were rendered.  It is therefore significant that these reports, aside from noting neck pain, do not include a cervical spine diagnosis and do not include a diagnosis regarding a hip or pelvic injury.  This is probative evidence that there was no significant injury to the cervical spine, hips, or pelvis.  As noted above, the Veteran's claims to the contrary, while competent evidence, are facially inaccurate.  

Otherwise, service treatment records reveal neither complaint of nor treatment for symptoms of a cervical spine, pelvis, or hip, disability.  There is also no treatment for an ankle disability, although the Veteran does not appear to contend that he injured his ankles in service.  

The Veteran was separated from active duty in January 1995.  When examined prior to service separation in July 1994, the Veteran's neck and lower extremities were evaluated and found to be clinically normal.  This again is probative evidence that, to the extent of symptoms such as neck pain, there was no disability of the cervical spine, hips, pelvis, or ankles at service separation.  

Simply stated, even if the Board assumes the Veteran was correct regarding the accident, these facts only indicate that any problem he had with the issues on appeal were acute and transitory. 

While the record substantiates current diagnoses of arthritis of the left hip and bilateral ankles, there is no manifestation of such within a year of service separation.  The first evidence of arthritis comes in the context of the current claim, more than 10 years after service separation.  Accordingly, the presumption of service connection for arthritis does not attach. 

Of particular significance regarding continuity of symptomatology for the presumption applicable to arthritis, as well as a finding of actual incurrence of a disability in service for the non-presumptive claims, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in February 1995; however, at that time, he noted only a thoracic spine disability and a heart arrhythmia as disabilities related to service.  

In July 2006, the Veteran filed a claim seeking service connection for a low back disorder, bilateral knee disorders, and an eye disorder.  He also attempted to reopen the claim seeking service connection for a heart arrhythmia.   The Veteran did not mention any cervical spine disorder, ankle disorder, hip or pelvis disorder, or dermatologic disorder in either claim.  

While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding some claims, it is reasonable and expected that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as February 1995 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in several other instances where he believed himself entitled to those benefits.  In such circumstances, the reasonable expectation is that there was a complete reporting of symptoms at those times.  Thus, the Veteran's inaction in 1995 and 2006 regarding claims for cervical spine, ankle, hip, and pelvis, when viewed in the context of action regarding other claims, is most reasonably interpreted as indicative of the lack of symptomatology of the cervical spine, ankle, hip, and pelvis at those times.  This applies both to conditions such as arthritis, which are subject to the presumption of chronicity in service, as well as to other non-presumptive conditions, as it demonstrates the absence of actual chronicity in service.  

Also significant, the Veteran established outpatient care with VA in 2003.  He was diagnosed with several conditions; however, there were no complaints or diagnoses regarding the neck, ankles, hip, or pelvis.  

Consistent with this finding, a June 2007 private treatment note from Orthopedic Associates of Corpus Christi reveals that the Veteran's complaints centered on his back.  He did not complain of neck, hip, pelvic, or ankle pain.  His gait was normal; he could heel and toe-walk well.  Cervical spinal contour appeared normal.  There was no atrophy, no muscle fasciculations or skin lesions.  Palpation revealed no cervical tenderness, lateral cervical tenderness, or trapezius tenderness.  Cervical spine films were essentially normal with the exception of a calcification in the anterior aspect of the C5 disc space interval.  There was no cervical diagnosis.  

In December 2007, the Veteran was seen again at Orthopaedic Associates of Corpus Christi complaining of bilateral ankle pain and swelling.  He reported that for years he had increasing pain in both of his ankles, and he reported more medially on both sides.  He also has some pain posteriorly over the Achilles insertion.  It was worse in the morning, and it would get better as he walks it off.  He reported no significant trauma.  X-rays demonstrated bilateral ankle arthritis.  

The Veteran was afforded a VA examination in November 2009 regarding his musculoskeletal claims.  X-rays showed mild asymmetric joint space narrowing of the left hip, but no abnormality of the right hip.  The diagnosis was early osteoarthritis of the left hip and normal examination of the right hip.  X-rays of the ankles showed mild hypertrophy about the medial right ankle mortise joint, suggesting prior avulsion injury, as well as bilateral heel spurs suggesting remote trauma to the medial right ankle joint.  The diagnosis was minimal limitation of motion of both ankles and bilateral calcaneal spurring.  Examination and X-rays of the cervical spine was completely normal.  

The examiner found that the bilateral ankle problems, left hip and pelvis problems are not related to service.  The rationale is that the thoracic spine fractures in service were a stable problem, and were minimal compression fractures without neurologic injury that might cause future problems with the lower extremities.  Moreover, the Veteran's gait was not sufficiently altered to cause chronic injury to the ankles, hips, or neck.  The examiner concluded that none of the current diagnoses (including remote trauma to the right ankle, bilateral heel spurs, and left hip arthritis) have any relation to the thoracic compression fractures.  They are either secondary to an injury or are age related.  The examiner also noted that heel spurs occur commonly in the general population.  

Thus, the evidence demonstrates no current disability of the cervical spine or right hip.  The Board notes that, contrary to the Veteran's assertion on the July 2007 claim, the evidence he submitted with that claim does not show narrowing of the right hip socket, but refers to narrowing of the left hip socket in comparison to the right.  

Also significant with respect to the cervical spine, a May 28, 2009 report from Orthopaedic Associates of Corpus Christi reveals a report of no significant neck pain.  The focus of the examination was the knees and low back.  The examiner stated that "[w]e doubt that he has a cervical problem."  Such evidence provides only more evidence against the Veteran's case.       

The Veteran is competent to describe the symptoms of a neck disability and the symptoms of a right hip disability; however, the Board finds that many of his reports of have been factually inaccurate, such as his assertions as to narrowing of the right hip socket and his assertion of severe contusions of the cervical spine on the post-accident report.  Moreover, the Veteran has not explained his failure to report pertinent symptoms when he filed other claims in 1995 and 2006.  The Board also notes that, even to the extent he experiences current pain in the neck and right hip, this is not probative evidence of a disability such as arthritis.  

Further, while the Veteran may experience pain in the right hip and neck, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Service connection cannot be granted for symptoms of a disability.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current cervical spine or right hip disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While there are current diagnoses of the left hip and ankles, the evidence establishes overwhelmingly that they were incurred after service and are unrelated to service.  

With respect to the ankles, on the April 2010 VA Form 9, the Veteran asserted that his bilateral ankle pain is secondary to the thoracic spine and low back pain are all related to the in service motor vehicle accident as the accident caused a "traumatic trauma to my whole skeleton system."  However, the Veteran reported in an April 2010 private examination report that getting in and out of his postal truck damaged his ankle ligaments.  

Thus, the Veteran has materially different facts to his private healthcare providers than he has to VA.  The Board simply notes that there as no injury of the ankles in service, there was no complaint of ankle symptoms for many years after service, and there is no medical opinion that purports to relate a current ankle disability to service.  

The Board acknowledges that the November 2009 VA examiner did not specifically state that the bilateral ankle disabilities were not aggravated by the service-connected thoracic spine disability.  The Board also acknowledges that an opinion phrased in terms of causation does not always imply lack of aggravation.  However, in this case, the opinion provided may reasonably be interpreted to include a finding against aggravation.  Here, the asserted mechanism of aggravation and causation was an altered gait.  However, the examiner essentially found that there was no significant gait alteration.  This finding can reasonably be applied to aggravation as well as causation.  If there is not sufficient gait alteration to significantly impact the ankles, there can be no aggravation either.  Moreover, the examiner concluded that the right ankle disability has no relation to the thoracic compression fractures in service.  A finding of no relationship would appear to encompass both causation and aggravation.  

In sum, there is no current disability of the cervical spine or right hip; arthritis of the ankles and left hip did not become manifest within a year of service separation; no current disability of the left hip/pelvis and ankles is related to service; and no current ankle disability is related to or aggravated by a service-connected disability.  As such, service connection is not warranted for any of these claims.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the Veteran does not assert that there is any deficiency with respect to the notice provided under the VCAA.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  

In addition, the Veteran was afforded VA examinations to address the nature and etiology of each claim.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses, opinions, and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).


ORDER

Service connection for a dermatologic disability of the feet and scalp is granted.

Service connection for a cervical spine disability is denied.

Service connection for a bilateral pelvic/hip disability is denied.

Service connection for a bilateral ankle disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


